DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
A Preliminary Amendment cancelling claims 1-14 and adding claims 15-34 was filed on 8/17/2020.  Accordingly, an Office Action on the merits of claims 15-34 is as follows:

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 15, 24, 33 and are rejected under 35 U.S.C. 101 as claiming the same invention as that of 1, 3, 4, 7 and 8 of prior U.S. Patent No. 10,746,619.  This is a statutory double patenting rejection. Claim 15 contains the identical language of claims 1 and 3.  Claim 24 contains the identical language of claims 1 and 4.  Claim 33 contains the identical language of claims 1, 7 and 8.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16-21, 25-30 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 10 of U.S. Patent No. 10,746,619. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 16 of the instant application contains the similar subject matter of claims 1, 3 and 2 of the ‘619 patent.
Claim 17 of the instant application contains the similar subject matter of claims 5 and 3 of the ‘619 patent.
Claim 18 of the instant applications contains the similar subject matter of claims 5, 6 and 3 of the ‘619 patent.
Claim 19 of the instant application contains the similar subject matter of claims 1, 3 and 7 of the ‘619 patent.
Claim 20 of the instant application contains the similar subject matter of claims 1 and 3 of the ‘619 patent.           
Claim 21 of the instant application contains the similar subject matter of claims 1 and 3 and/or 10 of the ‘619 patent.           
Claim 25 of the instant application contains the similar subject matter of claims 1, 4 and 2 of the ‘619 patent.
Claim 26 of the instant application contains the similar subject matter of claims 5 and 4 of the ‘619 patent.           
Claim 27 of the instant applications contains the similar subject matter of claims 5, 6 and 4 of the ‘619 patent.
Claim 28 of the instant application contains the similar subject matter of claims 1, 4 and 7 of the ‘619 patent.
Claim 29 of the instant application contains the similar subject matter of claims 1 and 4 of the ‘619 patent.           
Claim 30 of the instant application contains the similar subject matter of claims 1 and 4 and/or 10 of the ‘619 patent.
Claim 34 of the instant application contains the similar subject matter of claims 1 and 7 and 8 of the ‘619 patent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 20, 21, 29, 30 and 34 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 20 requires that the closed contour of the load sensing element has an elliptical profile.  Claim 15 already requires a “closed contour load sensing element… having an elliptical profile”, lines 2-3.  Therefore, claim 20 does not add or further limit claim 15.  
Claim 21 requires that the closed contour of the load sensing element has an axisymmetric closed contour profile.  Claim 15 already requires a “closed contour load sensing element axisymmetric along a loading axis and an axis normal to the loading axis” lines 2-3.  Therefore, claim 21 does not add or further limit claim 15.  
Claim 29 requires that the closed contour of the load sensing element has an elliptical profile.  Claim 24 already requires a “closed contour load sensing element… having an elliptical profile”, lines 2-3.  Therefore, claim 29 does not add or further limit claim 24.  
Claim 30 requires that the closed contour of the load sensing element has an axisymmetric closed contour profile.  Claim 24 already requires a “closed contour load sensing element axisymmetric along a loading axis and an axis normal to the loading axis” lines 2-3.  Therefore, claim 30 does not add or further limit claim 24.  
Claim 34 requires that the closed contour of the load sensing element has an elliptical profile.  Claim 33 already requires a “closed contour load sensing element… having an elliptical profile”, lines 2-3.  Therefore, claim 34 does not add or further limit claim 33.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 22-23 and 31-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan M Dunlap whose telephone number is (571)270-1335. The examiner can normally be reached Mon-Fri 10AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN M DUNLAP/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        October 8, 2022